 0In the MatterofWHITMAN&BARNES, DIVISION OF UNITED DRILLAND TOOL CORPORATIONandINTERNATIONAL UNION,* UNITED AUTO-MOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OFAMERICA, C. I. 0.Case No. 7-R-1538.-Decided November 1, 1943Calvrcd Clarke,byMr. Joseph F. Clarke,of Detroit, Mich., forthe Company.Sugar c Tucker,byMr. Jack N. Tucker,of Detroit, Mich., for theUnion.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofWhitman & Barnes, Division of United Drill and Tool Corporation,Detroit,Michigan, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Frederick P. Mett, Trial Examiner.Said hearing washeld at Detroit, Michigan, on October 18, 1943.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby af-firmed.All parties were afforded opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWhitman & Barnes, Division of United Drill and Tool Corpora-tion, operates a plant at Detroit, Michigan, where it is engaged in53 N. L. R. B , No. 62.341 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe manufacture of drills and reamers.The Company purchases rawmaterials valued in excess of $1,000,000, annually, about 30 percentof which is shipped to it from points outside the State of Michigan.During the same period the Company manufactures products valuedin excess of $3,000,000, about 30 percent of which is delivered topoints outside the State of Michigan.The Company admits that itis engaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agrictil-turitl Implement Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to ment-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 10, 1943, the Union requested the Company to recognizeit asthe exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request.A statement of the Regional Director, introduced into evidenceat the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that. a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section2 (6) and(7) of the Act.IT. THE APPROPRIATE UNITThe Union urges that all hourly and piece-rated production andmaintenance employees at the Detroit plant of the Company, includ-ing shipping room employees, but excluding supervisory employees,watchmen, and office and clerical employees, constitute an appropriateunit.The only controversy with respect to the unit concerns ship-ping room employees.The Company urges that they be excludedfrom the unit.The Company employs approximately 60 persons classified by itas shipping room employees.The non-supervisory shipping roomemployees are paid on an hourly rate and wrap and pack the Com-pany's finished products.They do not perform any clerical duties.Inasmuch as their work is manual in nature and constitutes an integralpart of the Company's operations, we shall include the shipping roomemployees in the unit.1The Regional Director reported that the Union presented 231 authorization cards bear-ing apparently genuine signatures of persons whose names appear on the Company's payroll of September 4, 1943.There are approximately 718 employees in the appropriate unit. UNITED`DRILL ANDTOOLCORPORATION343We find that all hourly and piece-rated production and mainte-nance employees at the Detroit plant of the Company,including ship-ping room employees,but excluding office and clerical employees,watchmen, and all supervisory, employees with authority to hire,promote, discharge,,discipline,or otherwise effect changes in thestatus of employees,or effectively recommend such action,constitutea unit appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit wwho were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Whitman &Barnes, Division of United Drill and Tool Corporation,Detroit,Michigan,an election by secret ballot shall be conducted as early aspossible, but not later than thirty(30) days from the date of thisDirection,under the direction and supervision of the Regional Di-rector for the Seventh Region, acting in this matter as agent for theNational Labor'Relations Board, and subject to Article III, Sections10 and,11, ofsaid Rules and Regulations,among theemployees inthe unit found appropriate'in Section 1V, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-.roll period because they were ill or on vacation or temi'iorarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls,but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Union,United Automobile,Aircraft and Agricultural Implement Workersof America,affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.